CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Annual Report on Form 10-K of RAINEARTH INC. for the year ended April 30, 2009, I, Zhu, YongFu, President and Chief Executive Officer ofRainEarth Inc., hereby certify pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: (1) such Form 10-K for the year ended April 30, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in such Form 10-K for the year ended April 30, 2009, fairly presents, in all material respects, the financial condition and results of operations ofRainEarthInc /s/ Zhu, YongFu Date: June 20, 2009 Zhu, YongFu President and Chief Executive Officer
